UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRIAN FORD,

                                  Plaintiff,

                      -against-                                     1:19-CV-6327 (CM)

 THE BOARD OF EDUCATION OF THE                                            ORDER
 CITY SCHOOL DISTRICT OF THE CITY
 OF NY a/k/a NYCBOE, NYCDOE,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 6, 2019, the Court granted Plaintiff, who appears pro se and

proceeds in forma pauperis, leave to file an amended complaint within 60 days of the date of that

order. On January 8, 2020, the Court granted Plaintiff a 60-day extension of time to comply with

the Court’s November 6, 2019 order. Plaintiff has not filed an amended complaint yet. But on

February 28, 2020, he filed an Application for the Court to Request Pro Bono Counsel

(“application”). (ECF 9.) For the reasons discussed below, the Court denies Plaintiff’s

application without prejudice to Plaintiff’s filing another application after he files an amended

complaint in compliance with the Court’s November 6, 2019 order.

        The factors to be considered in ruling on an indigent plaintiff’s request for counsel

include the merits of the case, the plaintiff’s efforts to obtain a lawyer, and the plaintiff’s ability

to gather the facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of

these, the merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at

172. Because it is too early in the proceedings for the Court to assess the merits of the action, the

Court denies Plaintiff’s application without prejudice to Plaintiff’s filing another application
after he files an amended complaint in compliance with the Court’s November 6, 2019 order.

(ECF 9.)

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 3, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
